DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/01/2022 has been entered.
 
Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. Using the language in claim(s) 12  to illustrate, the limitations of  identify a plurality of potential trades based on the portfolio of securities and derivatives; obtain historical market data that relates to the identified plurality of potential trades; assess a respective optimal value of each of at least one security that relates to a corresponding one of the potential trades; and determine at least one potential trade to be executed from among the identified plurality of potential trades, wherein the assessing the respective optimal value is performed based on the obtained market data, and wherein the determining the at least one potential trade to be executed is performed based on the corresponding optima values, and wherein the assessing comprises using a machine learning technique to model a join distribution of profit-and-loss value of the portfolio of securities and derivatives, and wherein using the machine learning technique comprises building a training data set that includes historical profit-and-loss values of delta hedged options for each of a plurality of times from predetermined time interval and corresponding aggregate explanatory variables that related to information known at each of the plurality of times,  as drafted, is a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity, in particular, fundamental economic practices, but for the recitation of generic computer components.  The claims as a whole recite a method of organizing human activity.  
The claimed invention allows for managing a portfolio of securities and derivatives, and more particularly, to methods and systems for using a data-driven approach to assess price, inventory, risk, and additional information to make determinations regarding potential trades in connection with managing a portfolio of securities and derivatives which is a fundamental economic practice. The mere nominal recitation of a generic processor, a memory, a communication interface coupled to each of the processor, memory, and a display screen, wherein the processor is configured to perform the claimed steps and functions and the use of a machine learning technique do not take the claim out of the methods of organizing human activity grouping. Thus, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims only recite the additional elements— processor, a memory, a communication interface coupled to each of the processor, the use of a machine learning technique, and a display screen.  The processor is recited at a high-level or generality (i.e., as a generic processor coupled to a communication interface and configured to perform the generic computer functions of identifying a plurality of potential trades…,obtaining historical market data, assessing a respective optimal value of each of at least one security…, and determining at least one potential trade to be executed form amount the identified plurality of potential trades, wherein the assessment of the respective optimal value is performed based on obtained historical market data, and wherein the determination of potential trade to be executed is performed based on corresponding optimal values; and wherein the assessing comprises using a machine learning technique to model a joint distribution… ) such that they amount to no more than generally linking to use of the judicial exception to a particular technological environment or field of use (MPEP §2106.05(h)).   
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea. 

Under Step 2B of the 2019 PEG, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of generic processor, a memory, a communication interface coupled to each of the processor, memory, a display screen, the use of a machine learning technique, and wherein the processor is configured to perform the claimed steps and functions, amounts to no more than generally linking to use of the judicial exception to a particular technological environment or field of use (MPEP §2106.05(h)). Generally linking to use of the judicial exception to a particular technological environment or field of use cannot provide an inventive concept.  
Furthermore, the additional element of  using a machine learning technique to model a distribution wherein the using the machine learning technique comprises building a training data set is simply appending well understood, routine, conventional activities previously known to the industry, specified at a high level of generality to the judicial exception (MPEP 2106.05(d)). Here, the Specification does not provide any indication that the processor, a memory, a communication interface coupled to each of the processor, memory, and a display screen are anything other than generic computer components and the following citations to publications demonstrate the well-understood, routine and conventional nature of the additional element indicate that a machine learning technique to model a distribution is a well-understood, routine, and conventional function when they are claimed in a merely generic manner (as they are here):
WO 01/03046 A1 (Kauffman)- cited for  a technique to minimize the value at risk utilizes historical simulation. Historical simulation requires relatively few assumptions about the statistical distributions of the underlying market factors. In essence, the approach involves using historical changes in market rates and prices to construct a distribution of potential future portfolio profits and losses, and then determining the value at risk as the loss that is exceeded only x percent of the time. he distribution of  profits and losses is constructed by taking a current initial  portfolio, and subjecting it to the actual changes in the market factors experienced during each of the last N periods. The preferred learning algorithm used in the invention is an application of the methods of genetic algorithms ("GA"). Genetic algorithms are described, for example, in Goldberg, 1989, Genetic Algorithms in Search, Optimization and Machine Learning. Addison- Wesley, Reading, (Genetic Algorithms in Search, Optimization and Machine Learning).
US 2005/0090911 (Ingargiola et al.)-cited for system using machine learning algorithms to detect relations between and among input data including evaluation loss and profit levels to produce other valuable decision data, recommending stop loss and profit levels and determining gain/loss ratios. 
US 2014/0136446 (Golan et al.)-cited for managing investment portfolios including evaluating profit/loss ratios of financial assets that belong to investment portfolios and using machine learning algorithms with optimization modules, using machine learning algorithms in searching and recommending available investment opportunities, and managing opened position based on machine learning algorithms. 
  Accordingly, a conclusion that using a machine learning technique to model a distribution wherein the using of the machine learning technique comprises building a training data set limitations are well understood, routine, and  conventional activities is supported under Berkheimer Option 3.  For these reasons, there is no inventive concept.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination. The dependent claims further define the abstract idea.  The Dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.  The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 1-22 is/are ineligible.
Response to Arguments

4.	In response to the amendment of claims 1, 12, the Examiner withdraws the 35 U.S.C. § 103 rejection.
The remaining arguments concerning the rejection of the claims under U.S.C. § 101 have been fully considered but they are not persuasive. 
On pages 8-9 of the Remarks, Applicant submits that, similar to the memory system in Visual Memory LLC v. NVIDIA Corp. and the self-referential table in Enfish, LLC v. Microsoft Corp. the claims of the present application are directed to an improved computer method and apparatus, not to any purported abstract idea.  The argument is not convincing.
In the Visual Memory LLC v. NVIDIA Corp. Federal Circuit Court decision, the Court concluded that the claims were indeed not abstract.  In doing so, the Court looked to the language of claim 1, as well as that of some of the dependent claims.  Moreover, the Court considered the multiple benefits of the claimed invention as described in the specification.  Particularly, allowing "different types of processors to be installed with the subject memory system without significantly compromising their individual performance" and that this performance "can outperform a prior art memory system that is armed with a cache many times larger than the cumulative size of the subject caches."  Thus, the Court found that the claims are directed to the technological improvement of an enhanced computer memory system. Here, the claimed invention is not directed to different types of processors installed with the subject memory system resulting in a technological improvement of an enhanced computer memory system.  The claims of the instant application describe an improvement in the process of managing a portfolio of securities and derivatives implemented on at least one generic processor performing common computer functions.  The Examiner sees no parallel between the claimed invention and the invention described in the Visual Memory LLC v. NVIDIA Corp. decision.
Regarding the argument that the features are necessarily rooted in computer technology and that the claims of the instant invention are similar to the features recited in the claims at issue in Enfish, the claims in Enfish were not simply adding generic computer components to well-known business practices; mathematical formulas performed on any general purpose computer; or generalized steps performed on a computer using conventional computer activity. The patent claims here are not directed to a specific implementation to a solution to a problem in the software arts of improving the way a computer stores and retrieves data in memory through use of a specific data structure. In Enfish, The claims at issue focused not on asserted advances in uses to which existing computer capabilities could be put, but on a specific improvement—a particular database technique—in how computer could carry out one of their basic functions of storage and retrieval of data. Enfish, 822 F.3d at 1335-36.  The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.
On page 9 of the Remarks, Applicants argue that the claims are patent-eligible because they impose a clear meaningful limit to any judicial exception to which the claims may be directed and would also not monopolize any such  judicial exception. This argument is insufficient, because, “[w]hile preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility.”  Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015).
	Applicants argue that the claims recite elements or a combination of elements which “integrate the exception into a practical application of the exception.”  The Examiner respectfully disagrees.  Under the 2019 PEG, Step 2A, prong two, integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Limitations that are not indicative of integration into a practical application are those that generally link to use of the judicial exception to a particular technological environment or field of use (MPEP §2106.05(h)) as is the case here.
Furthermore, in determining whether a claim integrates a judicial exception into a practical application, a determination is made of whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field (i.e., a technological solution to a technological problem).  Here, the claims recite generic computer components, i.e., a generic processor, a memory, a communication interface coupled to each of the processor, a display screen, using a machine learning technique, wherein the processor is configured to perform the claimed steps and functions.  The processor, memory , communication interface, and display screen are recited at a high level of generality and are recited as performing generic computer functions customarily used in computer applications.
The steps in the claims recite a method and system for managing a portfolio of securities and derivatives, and more particularly, to methods and systems for using a data-driven approach to assess price, inventory, risk, and additional information to make determinations regarding potential trades in connection with managing a portfolio of securities and derivatives, wherein the assessing comprises a machine learning technique to model a joint distribution of profit-and-loss values of the portfolio of securities and derivatives absent any technological mechanism other than a conventional computer for doing so.  
The applicant argues that the claimed invention is similar to the claims found in Bascom.  The Examiner respectfully disagrees.  In Bascom, the court found that the claims were directed to an abstract idea under step one. Id. at 1347-49.  Under step two, the court found that the limitation of the claims, taken individually, recited a generic computer, network, and Internet components which were not inventive themselves.  Id. at 1349-52.  However, the court found that the ordered combination of these limitations provided the requisite inventive concept.  Id.  The claimed and described inventive concept was the “installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user.”  Id. at 1350.  The design permitted the filtering tool to have “both the benefits of a filter on a local computer and the benefits of a filter on the [Internet Service Provider] server.”  Id.  This was not customary or generic, and the claims did not preempt all ways of filtering content on the Internet—instead, the patent claimed and explained how a particular arrangement of elements was a “technical improvement over prior art ways of filtering such content.”  Id. The court thus distinguished ineligible “abstract-idea-based solutions[s] implemented with generic technical components in a conventional way” from the eligible “technology-based solution” and software based invention[] that improve[s] the performance of the computer system itself.”” Id. at 1351 (citation omitted). 
The claims in the instant application do not require an arguably inventive distribution of functionality within a network. The claims in this application specify  identifying a plurality of potential trades based on a portfolio of securities; obtaining historical market data; assessing a respective optimal value of each of the securities; determining at least one potential trade to be executed; wherein the assessing step is performed based on the obtained historical market data and wherein determining at least one potential trade to be executed is based on optimal values, and wherein the assessing comprises using a machine learning technique to model a joint distribution of profit and loss values,  but they do not include any requirement for performing the claimed functions of identifying, obtaining, assessing, and determining by use of anything but entirely generic technology.	
On pages 10-13 of the Remarks, Applicants contend that as set forth in detail at paragraphs [0073]-[0094] of the specification, the instant application describes how its particular arrangement of elements is a technical improvement over prior art ways of managing a portfolio and submits that the claims integrate the judicial exception into a practical application and amounts to significantly more than the judicial exception.  
The arguments are not convincing because the invention as claimed is implemented using a processor, memory , communication interface and display screen recited at a high level of generality and are recited as performing generic computer functions customarily used in computer applications. Even creating a training data set and then using a machine learning technique is simply application of a computer model, itself an abstract idea manifestation.  
Although a machine learning model is used, such use is both generic and conventional.  The object of the claims is to manage a portfolio and assessing information such as price and risk to make determinations regarding potential trades, not to produce technology enabling a machine learning model to operate.  The claims call for generic use of such a model in the manner such models conventionally operate.  Simply reciting a particular technological module, technique, or piece of equipment in a claim does not confer eligibility. 

Conclusion

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDA MILEF whose telephone number is (571)272-8124. The examiner can normally be reached Monday-Thursday 6:30am-3:30pm; Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303)297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELDA G MILEF/           Primary Examiner, Art Unit 3694